DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. On pp. 12-13 of the remarks the applicant argues that the elements 22 and 22’ of Ciucani are not a frame and swing door as required by independent claim 1 because neither element 22 nor 22’ are pivotally mounted to each other. The examiner respectfully disagrees. Elements 22 and 22’ are used as representative of fixed element A and mobile element B and as stated by Cuicani “[t]he fixed and mobile parts of the door may be hinged in any convenient manner, as previously described” [column 5 lines 1-2].

The applicant’s amendments to claim 1, filed 02/09/2021, overcome the 35 U.S.C 102(a)(1) rejection presented in the Non-Final office action dated 11/10/2020, therefore the rejection is withdrawn, however a new grounds of rejection is presented in view of Kodaras ( US 2,922,202), see rejection below.

The applicant’s amendments to claim 3, filed 02/09/2021, overcome the 35 U.S.C 112(b) rejection presented in the Non-Final office action dated 11/10/2020, therefore the rejection is withdrawn.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciucani (US 3,403,476) in view of Kodaras (US 2,922,202).
With respect to claim 1 Cuicani discloses a frame A, extending along a frame plane and comprising at least one frame beam 22 defining a frame axis along the frame plane, the frame beam comprising a main body [see annotated Fig. 4, below] elongated along the frame axis and having a substantially constant cross-section (see Fig. 1) along said frame axis, the main body comprising a beveled portion 33 inclined relative to the frame plane, and
a swing door C, pivotably secured to the frame between an opened position and a closed position, said swing door comprising at least one edge beam 22’ comprising a main body [see annotated Fig. 4, below] elongated along an edge axis of the edge beam and having a substantially constant cross-section (see Fig. 1) along said edge axis, the main body comprising a beveled portion [also 33 in Fig. 4] which is brought to rest against the beveled portion of the frame beam when the swing door is brought to the closed position,
wherein the cross-section of the main body of the frame beam is identical to the cross-section of the main body of the edge beam [see Fig. 4].

Kodaras discloses a door and door frame assembly that includes a gasket [reference character 25 in Fig. 4] that is compressed between a beveled portion on the door [reference character 14 in Fig. 2] and a beveled portion on the frame [see Fig. 2]. The Gasket is provided on the beveled surfaces in order to provide compression of the gasket in order to provide a seal [reference character 2 in Fig. 35-40 of Kodras]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the structure taught by Cuicani by providing a gasket in between the beveled portions taught by Kodras, in order to provide a seal between the interior and exterior of the door [reference character 2 in Fig. 35-40 of Kodras].
	

    PNG
    media_image1.png
    346
    782
    media_image1.png
    Greyscale



With respect to claim 3 Cuicani does not disclose that the beveled portion (55) of the frame beam (35) is inclined at an angle (P) comprised between 10° and 80°, preferably 30°, relative to the frame plane. However, Cuicani does disclose that the “the strong skew of sides 33 of the trapezoidal parts permits approachment and separation of fixed and mobile elements, meaning an approachment between the skew surfaces relative to the direction of the reciprocal motion thus allowing for a more favorable adherence between the elastic seals or packings, even in the 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the skew angle taught by Cuicani by forming it such that it is between 10 and 80 degrees, preferably 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
With respect to claim 4 Cuicani discloses that each main body comprises an outward side portion 31 and an inward side portion 30, the outward side portion 31 and the inward side portion being opposed and parallel, the beveled portion being located between the outward side portion and the inward side portion [see Fig. 4],
the outward side portion and the inward side portion of the frame beam are oriented parallel to the frame plane (PI) [see Fig. 4], and
the inward side portion of the edge beam is brought in alignment with the outward side portion of the frame beam and the outward side portion of the edge beam is brought in alignment with the inward side portion of the frame beam, when the swing door is brought to the closed position [Fig. 3].
With respect to claim 5 Cuicani discloses an intermediate portion [see annotated Fig. 4] connected to the beveled portion at a junction point [see annotated Fig. 4] of the main body, said intermediate portion extending alongside the inward side portion [see annotated Fig. 4], and
a backing portion [see annotated Fig. 4] linking the inward side portion to the intermediate portion.
With respect to claim 9 Cuicani discloses that the door assembly comprise at least one hinge 26 by means of which the swing door is pivotably secured to the frame, said hinge comprising a supporting part [see annotated Fig. 1, below] secured to the inward side portion of the frame beam and a swing part [see annotated Fig. 1.. below] pivotably secured to the supporting part and secured to the swing door.


    PNG
    media_image2.png
    172
    267
    media_image2.png
    Greyscale

With respect to claim 10 Cuicani discloses that each main body comprises an outward edging portion 31, extending from an outward side of the beveled portion, and an inward edging portion 30, extending from an inward side of the beveled portion parallel to the outward edging portion,
the outward edging portion and the inward edging portion of the frame beam are oriented perpendicular to the frame plane (PI) [note that the thicknesses of the edging portions extend in a direction perpendicular to the frame plane, and
the inward edging portion of the edge beam is brought parallel and facing to the outward edging portion of the frame beam and the outward edging portion of the edge beam is brought parallel and facing to the inward edging portion of the frame beam, when the swing door is brought to the closed position [see Fig. 3].
	With respect to claim 13 Cuicani discloses that the frame is provided with four frame beams [see Fig. 1-2] arranged as a rectangle, and wherein the swing door is provided with four corresponding edge beams arranged as a corresponding rectangle.
	With respect to claim 15 Cuicani discloses that the main body of the frame beam and the main body of the edge beam are made by extrusion, by a common extruder [column 1 lines 29-30].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciucani (US 3,403,476) in view of Kodaras (US 2,922,202) and further in view of Beser et. al (US 2004/0068939 A1).
With respect to claim 12 Cuicani discloses that the swing door comprises a panel [reference character C in Fig. 3] having an edge [see Fig. 3], to which the edge beam is secured.
Cuicani does not disclose that the panel including an internal layer of thermal insulating material.
Beser discloses an air handling unit [see Fig. 1 and paragraph 0031] having an insulating panel [reference character 9 in Fig. 1] and a supporting beam [see annotated Fig. 1, below] to which a frame beam (door frame) 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the door taught by Cuicani by providing insulating material in the door panel, as taught by Beser, in order to minimize the heat loss through the door.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beser et. al (US 2004/0068939 A1) in view of Ciucani (US 3,403,476) in view of Kodaras (US 2,922,202).
With respect to claim 14 Beser discloses an air handling unit [see Fig. 1 and paragraph 0031] having an insulating panel [reference character 9 in Fig. 1] and a supporting beam [see annotated Fig. 1, below] to which a frame beam (door frame) [reference character 3 in Fig. 1] and door [reference character 2 in Fig. 1] is attached.
Beser does not disclose that the air handling unit includes the door assembly of claim 1. 
Cuicani and Kodaras discloses the door according to claim 1. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the air handling unit taught by Beser by using the door taught by Cuicani because the extruded metal elements permit good abutment and register [column 1 lines 34-36 of Cuicani].


    PNG
    media_image3.png
    699
    802
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 6-8 and 11 are allowed.


                  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762